Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-92 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/13/2020, 10/01/2020, 10/18/2020, 11/15/2020, 12/22/2020, 01/18/2021, 3/03/2021, 6/22/2021, 9/26/2021, 11/23/2021, 2/13/2022, 06/14/2022 and 8/29/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Information Disclosure Statement (IDS)
“It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.”  MPEP 2004.13 (citations omitted).  Furthermore, “applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant.  Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.”  Id., 609.04(a).  
Here, eliminating clearly irrelevant and marginally pertinent cumulative information from the 112 prior art listing documents submitted and highlighting those that have been specifically brought to the applicants’ attention or are known to be of most significance “could help avoid problems with the duty of disclosure.”  Id., 2004.13.  Concise explanations of the documents submitted would also be helpful. 
Here, the It is noted that the IDS of 06/14/2022 is 908 pages long, NPL IDS filed 11/23/2021 is 1236 pages, NPL document filed on 12/22/2020 is 658 pages, NPL files on 6/14/2022 is 392 pages, 12/22/2020 is 370 pages, 11/23/2021 is 265 pages, 11/22/2020 is 240 pages, 11/23/2021 is 239 pages, 10/01/2020 is 162 pages, 11/23/2021 is 134 pages, 6/14/2022 is 98 pages and contributes to represents multiple thousands of pages of highly technical disclosure, which meets the test of a “long list”.  Therefore, the determination of whether or not references are material to the patentability appears to be an issue.   The references cited in the IDS and NPL documents ranging more than 10 pages will not be considered until an underlining of the most relevant documents is provided, per M.P.E.P. 2004 (Aids to Compliance with Duty of Disclosure).  Please do not delineate the references using a highlighter since the documents will be scanned and the highlighted sections will not be visible.  Applicant’s forthcoming assistance is gratefully anticipated.
The date of any re-submission of any item of information contained in this IDS or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Title Objection
The title of the invention is not descriptive relevant to the subject of this continuation according to its own specific inventive concept.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
Figures 8-20 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled "Replacement Sheet" in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For example in the specification and respective diagrams (fig. 7a, 11, and 12a) it is unclear from the specification what devices are first server and second server and which tunnel device is establishing the connection with the first server and what is first and second and third messages. Therefore, applicant is requested to clarify the record by identifying the respective support for this embodiment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Regarding claim 1, Claim 1, 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The technical effects achieved by independent claim 1, however, are not clear for solving such a problem. Claim 1 merely performs an action based on the two retrieved contents being not identical but any action can be encompassed therefrom. Furthermore, a "use" can be any use of the content when the two retrieved contents are identical. When looking at the said description passages, it can be derived that the description is warning the user when the contents are different to solve the problem and "use" is by way of sending the content. At least these effects appear to be required though the essential features for achieving these effects are missing from independent claim 1. 
1.2 The term "using" and the term "action" are claimed broadly and are open to interpretation. Although it appears that the description is silent how "using" is carried out it can be deduced that the user would view the content when the content is not from a suspected web server (see paragraph bridging pages 250 and 251 ). In this context, "using" may be deduced as the content being sent to the user for use which corresponds to item 346 of figure 42. Furthermore, the "action" is based on the same passage of the description and is disclosed in the description as a notification of an error (items under 340c of figure 42). 
It is not clear from the wording of the claims alone, however, that such a "use" and 
"action" as disclosed in the description is the only interpretation to be made from claim 1 . At least, under the broad scope of the terms, a use is an action and an action is a use and the claim is silent about what use and action takes place. Therefore, their formulation in claim 1 is ambiguous and therefore unclear.
Furthermore, the limitation in Claim 1 that recites “receiving by the first server from the selected tunnel device, the content in response to the second message” is vague and indefinite. Is the Tunnel device a content provider? It cannot be ascertained what device is the first device from the group of devices and how web server is linked to the first and second servers? Appropriate correction are required. 
Claims 24, 25, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 24, 26 the limitation “the first value of the associated with the selected device being higher than the minimum value” is vague and indefinite as it is not clear what the first value is what is a minimum value. For the purposed of examination, the office interprets the limitation as “is based on the first value associated with the selected tunnel device” Appropriate corrections are required.
Regarding claims 25, the limitations “first value of the associated with the selected device being lower than the maximum value” is vague and indefinite. It cannot be ascertained what the first value and what is the maximum value satisfies a criteria. Appropriate correction are required.
Referring to claims 76 & 77 contains the trademark/trade name  “Microsoft Windows Server®”, Linux, or UNIX Microsoft Windows Server® 2003, Linux™, Fedora™, Gentoo™, Linspire™, Mandriva, Red Hat® Linux, SuSE, and Ubuntu®, UNIX® variant Solaris™, AIX®, Mac™ OS X, FreeBSD®, OpenBSD, and NetBSD® etc. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U. S. C. 112(b) or 35 U. S. C. 112 (pre-AIA ), second paragraph.
The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.
 In the present case, the trademark/trade name is used to describe software, the identification/description is indefinite. For purposes of art examination, the claim has been construed to refer any of the various operating systems. Appropriate corrections are required.
Dependent claims 2-92 are rejected to as having the same deficiencies as the claims they depend from.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements are auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-92 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-66 of US pat 10880266 related Application No. 16/481,470.   Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2-92 are anticipated by claims 1-66 of the issued US patent.
Instant Application: 
Claims: 1
Issued US pat 10880266
Claims: 1
1. A method for fetching by a client device a content identified by a content identifier from a web server using tunnel devices, for use with a group of tunnel devices and first and second servers that are each connected to the Internet and are each addressable in the Internet using a respective (Internet Protocol) IP address, the second server stores a list of the IP addresses of tunnel devices in the group, the method comprising:
receiving, by the first server from the client device, a request message that comprises the content identifier;

sending, by the first server to the second server, a first message in response to the receiving of the request message;

receiving, by the first server from the second server, the list of the IP address, in response to the first message;
selecting, by the first server, a selected tunnel device from the received list of IP addresses;

sending, by the first server to the selected tunnel device a second message that comprises the content identifier;




receiving, by the first server from the selected tunnel device, the content in response to the second message; and
sending, by the first server to the client device, 


the content received from the selected tunnel device.

1. 	A method for fetching a content that is identified by a content identifier by a client device from a web server using a group of tunnel devices, for use with first and second servers and the group of tunnel devices that are each connected to the Internet and are each addressable in the Internet using a respective Internet Protocol (IP) address, wherein the first server stores a list of tunnel devices by the IP addresses associated with the tunnel devices in the group, the method comprising:


sending, by the client device to the second server, a request message that comprises the content identifier;
receiving, by the second server from the client device, the request message;
sending, by the second server to the first server, a first message in response to the received request message;



receiving, by the first server from the second server, the first message;
selecting, by the first server, a tunnel device from the list of tunnel devices by selecting an IP address that is associated with the selected tunnel device, in response to the received first message;
sending, by the first server to the selected tunnel device, a second message using the selected IP address of the selected tunnel device;
receiving, by the selected tunnel device from the first server, the second message;
sending, by the selected tunnel device to the web server, a content request that comprises the content identifier, in response to the received second message;
receiving, by the selected tunnel device from the web server, the content, in response to the content request;
sending, by the selected tunnel device to the second server, the received content, in response to the receiving of the second message from the first server;
receiving, by the second server from the selected tunnel device, the received content;
sending, by the second server to the client device, the received content in response to the receiving the content from the selected tunnel device; and
receiving, by the client device from the second server, the content in response to the request message,
wherein each of the first and second messages comprises the content identifier, and wherein the sending by the selected tunnel device to the web server of the content request that comprises the content identifier is in response to the received second message,
and wherein the sending, by the selected tunnel device to the second server of the content comprises:
sending, by the selected tunnel device from the group of tunnel devices to the first server, the content;
receiving, by the first server from the selected tunnel device from the group of tunnel devices, the content.



Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of U.S. Patent 10880266 in view Shribman US Pub, US pub, 2015/0067819). Claim 1 of instant application is much broader than the issued application.  Except for the identified elements above, claims 1 of Application 10880266 contains every elements of claim 1 in the instant application and thus anticipate claim 1 of the instant application. This is a provisional obviousness-type double patenting. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Shribman because by doing so it would allow a system to tunnel selection among group of tunnel devices over the internet connected plurality of content server and intermediary devices. 
This is substantially similar in nature to this application as can clearly be seen. Although, the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially similar in nature of US patent No. 10880266. This is a non-statutory obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 14, 17, 18-62, 80-92 are are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shribman et al (US pub, 2015/0067819).
Referring to claim 1, Shribman teaches a method for fetching by a client device a content identified by a content identifier from a web server using tunnel devices, for use with a group of tunnel devices and first and second servers that are each connected to the Internet and are each addressable in the Internet using a respective (Internet Protocol) IP address, the second server stores a list of the IP addresses of tunnel devices in the group ([191], multiple data servers, multiple clients and tunnel devices as group of devices with first and second servers), the method comprising:
receiving, by the first server from the client device, a request message that comprises the content identifier (see paragraph [196], client device sending a first request to the first server, also see [211]);
sending, by the first server to the second server, a first message in response to the receiving of the request message (see paragraph [196], [197] “in response to receiving the request, the second device sending the first content identification to the second server”);
receiving, by the first server from the second server, the list of the IP address, in response to the first message (see paragraph [257], [258], [524], list of IP addresses is received by the first server in response to the first message);
selecting, by the first server, a selected tunnel device from the received list of IP addresses (see paragraphs [270], selecting a peer device from the list to fetch data therefrom or see [477], using or selecting a tunnel device having IP address 139..230.154.213 );
sending, by the first server to the selected tunnel device a second message that comprises the content identifier (see paragraphs [265], “obtaining a second message” that comprises identifier – [267]) ;
receiving, by the first server from the selected tunnel device, the content in response to the second message (see paragraph [434], receiving content in response to second message); and
sending, by the first server to the client device, the content received from the selected tunnel device (see paragraph [435], “starting the reception of content from the data server in the `Receive Content From Server` step 73d, the tunnel device”, [277], [281], [424]).
Referring to claim 2, Shribman teaches the method according to claim 1, further comprising establishing a connection between the first server and the selected tunnel device ([192], establishing a connection between device using TCP connection).
Referring to claim 3, Shribman teaches the method according to claim 2, wherein the established connection is a Transmission Control Protocol (TCP) connection using ‘Active OPEN’, ‘Passive OPEN’, or TCP keepalive mechanism, or wherein the established connection uses, or is based on, Virtual Private Network (VPN) (see paragraphs [204], establishing a connection, such as an `Active OPEN` or a `Passive OPEN – also see [237]).
Referring to claim 4, Shribman teaches the method according to claim 2, further comprising establishing a connection between the first server and each of the tunnel devices in the group (see paragraph [191], establishing connection between multiple data server, multiple clients and tunnel devices).
Referring to claim 5, Shribman teaches the method according to claim 1, wherein each of the tunnel devices in the group is associated with a value relating to an attribute type, and wherein the second server further stores a list of the values of each of the tunnel devices in the group (see paragraphs [258], [570], [571]). 
Referring to claim 6, Shribman teaches the method according to claim 5, wherein the receiving of the list of the IP address further comprises receiving of the values relating to the attribute type of the tunnel device in the group.
Referring to claim 7, Shribman teaches the method according to claim 1, wherein the list includes at least 1, 2, 5, 8, 10, 12, 15, 20, 20, 30, 50, 80, 100, 120, 150, 200, 500, 1,000, 2,000, 5,000, or 10,000 IP addresses  (see paragraphs [599] – [620]).
Referring to claim 8, Shribman teaches the method according to claim 7, wherein the list includes less than 2, 3, 4, 5, 8, 10, 12, 15, 20, 20, 30, 50, 80, 100, 120, 150, 200, 500, 1,000, 2,000, 5,000, 10,000 or 20,000 IP addresses (see paragraphs [599] – [630]).
Referring to claim 9, Shribman teaches the method according to claim 1, wherein the communication over the Internet between any two of the second server, the first server, the tunnel devices and the client device, is based on, uses, or is compatible with, Transmission Control Protocol over Internet Protocol (TCP/IP) protocol or connection (see paragraphs [096] [104]).
Referring to claim 10, Shribman teaches the method according to claim 9, wherein the communication over the Internet between the selected tunnel device and the first server, is based on, uses, or is compatible with, Hypertext Transfer Protocol (HTTP) or Hypertext Transfer Protocol Secure (HTTPS) protocol or connection, wherein the first server serves as an HTTP or HTTPS server respectively and the selected tunnel device serves as an HTTP or HTTPS client respectively (see paragraph [113]).
Referring to claim 14, Shribman teaches the method according to claim 1, wherein the communication over the Internet between the selected tunnel device and the first server, is based on, uses, or is compatible with, HTTP Proxy protocol or connection, wherein the first server serves as an HTTP Proxy server and the selected tunnel device serves as an HTTP Proxy client (see paragraphs [204], [236 [280]).
Referring to claim 17, Shribman teaches the method according to claim 1, for use with a first attribute type, and wherein each of the tunnel devices in the group is associated with a maximum value of the first attribute type, and wherein the method further comprising, receiving, by the first server from the second server, the first value associated with each of the tunnel devices in the group (see paragraph [536]).
Referring to claim 18, Shribman teaches the method according to claim 17, wherein the first value comprises a numeric value or an identifier of a feature, an attribute, a characteristic, or a property of the first attribute type  (see paragraphs [258], [570], [571]).
Referring to claim 19, Shribman teaches the method according to claim 17, wherein the selecting of the selected tunnel device by the first server is based on the first value associated with the selected tunnel device (see paragraph [586], database 392 storing value associated with first device various manufacture and WAP types is selected).
Referring to claim 20, Shribman teaches the method according to claim 17, further comprising sending, by each of the tunnel devices in the group to the first server, the respective first value, and receiving and storing, by the first server, the sent first values (see paragraphs [646]-[680]).
Referring to claim 21, Shribman teaches the method according to claim 17, wherein the request message or the first message comprises one or more values, and wherein the selecting of the selected tunnel device by the first server is based on comparing the one or more values to the first value associated with the selected tunnel device (see paragraphs [200], distinct from the second device, distinct involve comparing one or more values, [440]).
Referring to claim 22, Shribman teaches the method according to claim 17, wherein the request message or the first message comprises a requested value, and wherein the selecting of the selected tunnel device by the first server is based on the requested value being equal to the first value associated with the selected tunnel device (see paragraphs [214], [228]). 
Referring to claim 23, Shribman teaches the method according to claim 17, wherein the request message or the first message comprises multiple values, and wherein the selecting of the selected tunnel device by the first server is based on the first value associated with the selected tunnel device being equal to one of the multiple values (see paragraphs [459], [493]).
Referring to claim 24, Shribman teaches the method according to claim 23, wherein values of the first attribute type are numerical values, wherein the request message or the first message comprises a minimum value, and wherein the selecting of the selected tunnel device by the first server is based on the first value associated with the selected tunnel device being higher than the minimum value (see paragraph [530]).
Referring to claim 25, Shribman teaches the method according to claim 23, wherein values of the first attribute type are numerical values, wherein the request message or the first message comprises a maximum value, and wherein the selecting of the selected tunnel device by the first server is based on the first value associated with the selected tunnel device being lower than the maximum value (see paragraph [536]).
Referring to claim 26, Shribman teaches the method according to claim 25, wherein the request message or the first message further comprises a minimum value, and wherein the selecting of the selected tunnel device by the first server is based on the first value associated with the selected tunnel device being higher than the minimum value (see paragraph [608]).
Referring to claim 27, Shribman teaches the method according to claim 17, wherein the first attribute type comprises a geographical location, and wherein each of the first values comprises a name or an identifier of a continent, a country, a region, a city, a street, a ZIP code, or a timezone (see paragraph [563]).
Referring to claim 28, Shribman teaches the method according to claim 27, wherein the first value of each of the tunnel devices in the group or each of the IP addresses is based on IP geolocation (see paragraph [563], [566]).
Referring to claim 29, Shribman teaches the method according to claim 27, wherein the geolocation is based on W3C Geolocation API, or: for use with a database stored in the second server and associating IP addresses to geographical locations, wherein the method further comprising receiving and storing, by the second server, the database, and estimating or associating the first value to each of the tunnel devices in the group by the database (see paragraph [563], [566]).
Referring to claim 30, Shribman teaches the method according to claim 17, wherein the first attribute type comprises Internet Service Provider (ISP) or Autonomous System Number (ASN), wherein each of the first values comprises respectively a name or an identifier of the ISP or the ASN number (see paragraph [235], device selection based on ISP).
Referring to claim 31, Shribman teaches the method according to claim 17, wherein the first attribute type corresponds to a hardware of software of tunnel devices (see paragraph [157], [593]).
Referring to claim 32, Shribman teaches the method according to claim 31, wherein the first attribute type comprises the hardware of tunnel devices (see paragraph [157], [593]).
Referring to claim 33, Shribman teaches the method according to claim 32, wherein the first values comprise stationary or portable values, respectively based on the tunnel device being stationary or portable (see paragraph [713], portable and non-portable tunnel devices have respective values). 
Referring to claim 34, Shribman teaches the method according to claim 31, wherein the first attribute type comprises a software application installed, used, or operated, in tunnel devices (see paragraph [686]).
Referring to claim 35, Shribman teaches the method according to claim 34, wherein the first values comprise the type, make, model, or version of the software, or wherein the software comprises an operating system (Claim 66).
Referring to claim 36, Shribman teaches the method according to claim 17, wherein the first attribute type corresponds to a communication property, feature of a communication link of tunnel devices (see paragraph [586]).
Referring to claim 37, Shribman teaches the method according to claim 36, wherein the communication link corresponds to the respective connection to the Internet of the tunnel devices (see paragraph [682]).
Referring to claim 38, Shribman teaches the method according to claim 37, wherein the communication link corresponds to a communication link of a tunnel device with the web server, the second server, the first server, or the client device (see paragraph [588], [682]).
Referring to claim 39. Shribman teaches the method according to claim 36, wherein the first attribute type corresponds to a bandwidth (BW) or Round-Trip delay Time (RTT) of the communication link, and the first value is the respective estimation or measurement of the BW or RTT (see paragraphs [259]-[260]).
Referring to claim 40, Shribman teaches the method according to claim 39, further comprising estimating or measuring, by the first server or by a tunnel device, the BW or RTT of the communication link (see paragraphs [261], [262], [263]).
Referring to claim 41, Shribman teaches the method according to claim 37, wherein the first attribute type corresponds to the technology or scheme used by the tunnel devices for connecting to the Internet (see paragraph [257] [258]).
Referring to claim 42, Shribman teaches the method according to claim 41, wherein the first values comprise wired or wireless values, respectively based on the tunnel device being connected to the Internet using wired or wireless connection (see paragraphs [087], [088]).
Referring to claim 43, Shribman teaches the method according to claim 1, wherein t the selecting of the selected tunnel device by the first server is based on load balancing (see paragraph [543]).
Referring to claim 44, Shribman teaches the method according to claim 1, wherein the selecting of the selected tunnel device by the first server is based on, or using, random, quazi-random, or deterministic selection (see paragraphs [219], [234], [451]).
Referring to claim 45, Shribman teaches the method according to claim 44, wherein the selecting of the selected tunnel device by the first server is based on, or uses, random selecting (see paragraph [234]).
Referring to claim 46, Shribman teaches the method according to claim 45, wherein the random selecting uses one or more random numbers generated by a random number generator (see paragraph [201], [219]).
Referring to claim 47, Shribman teaches the method according to claim 46, wherein the random number generator is hardware based that uses thermal noise, shot noise, nuclear decaying radiation, photoelectric effect, or quantum phenomena (see paragraph [201]).
Referring to claim 48, Shribman teaches the method according to claim 46, wherein the random number generator is software based, and wherein the random number generator is based on executing an algorithm for generating pseudo-random numbers (see paragraphs [108], [122], [194]).
Referring to claim 49, Shribman teaches the method according to claim 1, wherein the selecting of the selected tunnel device by the first server is based on, or uses, Last-In-First-Out (LIFO) or First-In-First-Out (FIFO) scheme (see paragraph [278]).
Referring to claim 50, Shribman teaches the method according to claim 1, wherein the selecting of the selected tunnel device by the first server is based on, or using, sequential or cyclic selection (see paragraph [285]).
Referring to claim 51, Shribman teaches the method according to claim 1, for use with a criterion, and wherein the selecting of the selected tunnel device by the first server is based on, is using, or is in response to, the criterion (see paragraphs [193], [276]).
Referring to claim 52, Shribman teaches the method according to claim 1, wherein the selecting of the selected tunnel device by the first server is based on, or is in response to, a time of an action or an event (see paragraph [131]). 
Referring to claim 53, Shribman teaches the method according to claim 52, wherein the action comprises an action by the client device, the second server, the first server, the web server, or the selected tunnel device, or wherein the event is an event affecting, or sensed by, the client device, the second server, the first server, the web server, or the selected tunnel device (see paragraph [193] – [195]).
Referring to claim 54, Shribman teaches the method according to claim 53, wherein the time comprises the time at the respective location of the respective client device, the second server, the first server, the web server, or the selected tunnel device (see paragraph [193] – [195]).
Referring to claim 55, Shribman teaches the method according to claim 52, wherein the action comprises receiving of, or transmitting of, a message over the Internet (see paragraph [196]). 
Referring to claim 56, Shribman teaches the method according to claim 55, wherein the action comprises sending or receiving by the client device, the second server, the first server, the web server, or the selected tunnel device (see paragraphs [197], [198], [199]). 
Referring to claim 57, Shribman teaches the method according to claim 52, wherein the action comprises the selecting of the selected tunnel device by the first server (see paragraph [193]).
Referring to claim 58, Shribman teaches the method according to claim 1, wherein the content comprises a web-page or a part thereof, or a web-site or a part thereof, and wherein the content identifier is Uniform Resource Identifier (URI) or Uniform Resource Locator (URL).
Referring to claim 59, Shribman teaches the method according to claim 1, wherein each of the IP addresses is in IPv4 or IPv6 form (see paragraph [186], 150.215.017.009, is an example of IPv4 Ip address).
Referring to claim 60, Shribman teaches the method according to claim 1, wherein the web server uses HyperText Transfer Protocol (HTTP) or HTTP Secure (HTTPS) for responding to respective HTTP or HTTPS requests via the Internet, and wherein the content request is an HTTP or an HTTPS request (see paragraphs [204], [236 [280]).
Referring to claim 61, Shribman teaches the method according to claim 1, wherein the communication over the Internet between the client device and the first server, between the first server and the second server, or between the selected tunnel device and the first server, is based on, uses, or is compatible with, HTTP or HTTPS protocol or connection, wherein one of the node serves as an HTTP or HTTPS server respectively and the other node serves as an HTTP or HTTPS client respectively (see paragraph [113]).
Referring to claim 62, Shribman teaches the method according to claim 61, wherein the communication over the Internet between the client device and the first server, between the first server and the second server, or between the selected tunnel device and the first server, is based on, uses, or is compatible with, HTTP or HTTPS protocol or connection, wherein one of the node serves as an HTTP or HTTPS server respectively and the other node serves as an HTTP or HTTPS client respectively  (see paragraphs [204], [236 [280]).
Referring to claim 80, Shribman teaches the method according to claim 1, further for use with a virtualization, wherein at least one of the steps is executed as part of a virtualized application as part of a Virtual Machine (VM), or wherein the first server or any part thereof, is implemented as virtual hardware (see paragraph [620], virtual gateway, step 511d)).
Referring to claim 81, Shribman teaches the method according to claim 80, for use with an host computer that implement the VM, wherein the method further comprising executing, by the host computer, a hypervisor or a Virtual Machine Monitor (VMM), and wherein the virtualized application or hardware uses or interfaces virtual hardware (see paragraph [690], virtual application gateway).
Referring to claim 82, Shribman teaches the method according to claim 80, wherein the virtualization includes, is based on, or uses, full virtualization, para-virtualization, or hardware assisted virtualization (see paragraph [620], Activate Virtual Gateway).
Referring to claim 83, The method according to claim 80, wherein at least two devices selected from a group consisting of the client device, the web server, at least one of the tunnel devices, the second server, and the first server, are implemented as virtual hardware.
Referring to claim 84, Shribman teaches the method according to claim 83, for use with a host computer that implement the VM, wherein the at least two devices are virtualized by the same host computer (see paragraph [629]).
Referring to claim 85, Shribman teaches the method according to claim 1, further for use with a virtualization, wherein the communication between two entities selected from a group consisting of the client device, the web server, at least one of the multiple tunnel devices, the second server, and the first server, is executed as a virtualized network as part of a Virtual Machine (VM) [199] – [202]. Entities selected from group consisting of client devices, webserver, and multiple tunnel devices, and servers).
Referring to claim 86, Shribman teaches the method according to claim 85, for use with an host computer that implement the VM, wherein the method further comprising executing, by the host computer, a hypervisor or a Virtual Machine Monitor (VMM), and wherein the virtualized network uses or interfaces virtual hardware (see paragraph [031], virtual keyboard).
Referring to claim 87, Shribman teaches the method according to claim 85, wherein the virtualization includes, is based on, or uses, full virtualization, para-virtualization, or hardware assisted virtualization (see paragraphs [620], Activate Virtual Gateway).
Referring to claim 88, Shribman teaches the method according to claim 1, further comprising storing, operating, or using, an operating system (see paragraphs [024] - [026]).
Referring to claim 89, Shribman teaches the method according to claim 88, wherein the operating system is implemented as part of the first server (see paragraphs [026] - [028]).
Referring to claim 90, Shribman teaches the method according to claim 89, further for use with a virtualization, wherein the operating system is executed as a guest operating system as part of a Virtual Machine (VM) (see paragraph [638], Virtual NFS or SMB).  
Referring to claim 91, Shribman teaches the method according to claim 89, for use with an host computer that implement the VM, wherein the method further comprising executing, by the host computer, a hypervisor or a Virtual Machine Monitor (VMM), and wherein the guest operating system uses or interfaces virtual hardware (see paragraph [620], Activate Virtual Gateway). 
Referring to claim 92, Shribman teaches the method according to claim 89, wherein the virtualization includes, is based on, or uses, full virtualization, para-virtualization, or hardware assisted virtualization (see paragraph [620], Activate Virtual Gateway).
Claims 11, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Shribman et al (US pub, 20150067819). in view of Abdo et al (US pub, 20040052257)
Referring to claim 11, Shribman teaches the method of claim 1 with a method for fetching content from a web server to a client device and teaches NAT traversal scheme but expressly lacks wherein the communication over the Internet between the selected tunnel device and the first server, is based on, uses, or is compatible with, Socket Secure (SOCKS) protocol or connection, wherein the first server serves as an SOCKS server and the selected tunnel device serves as an SOCKS client.
However, Abdo teaches wherein the communication over the Internet between the selected tunnel device and the first server, is based on, uses, or is compatible with, Socket Secure (SOCKS) protocol or connection (Abdo see paragraph [122]), wherein the first server serves as an SOCKS server and the selected tunnel device serves as an SOCKS client (Abdo: see paragraph [122], A SOCKS-based IPv6/IPv4 Gateway Mechanism implementing SOCKS Client).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Shribman’s network that illustrates plurality of gateways connected over a tunnel to include Abdo’s access devices implementing secure tunnel connections to provide content identified by separate identifiers such as URL over the internet with respective IP addresses in order to efficiently transmit and receive content data concurrently through multiple tunnel groups according to policies and various network conditions for providing secure and enhanced user-experiences with content distribution. 
Referring to claim 12, The combination of Shribman and Abdo teaches 12. The method according to claim 11, wherein the SOCKS protocol or connection is according to, based on, or is compatible with, SOCKS4, SOCKS4a, or SOCKSS (see paragraph [122] SOCKS protocol is compatible with various versions).
Referring to claim 13, The combination of Shribman and Abdo teaches 13. The method according to claim 11, wherein the SOCKS protocol or connection is according to, based on, or is compatible with, IETF RFC 1928, IETF RFC 1929, IETF RFC 1961, or IETF REC 3089. (Abdo paragraph [122], RFC 1928).
Claims 63, 64 are rejected under 35 U.S.C. 103 as being unpatentable over Shribman in  view of Styslinger (US pub, US 20050138426 A1).
Referring to claim 63, Shribman teaches client server network communication with an intermediary device using TCP connection setup. Shribman expressly teaches HTTPS connection.
However, Styslinger teaches wherein the communication over the Internet between the client device and the first server is based on, uses, or is compatible with, HTTPS protocol or connection, and wherein the request message is according to, based on, or uses, HTTPS frame or packet form (see paragraphs [085], [088], [093] [094]).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Shribman’s computer network with at least one intermediary device (gateway) to include attribute values as taught by Shah to provide content identified by separate identifiers such as URL over the internet with respective IP addresses in order to efficiently transmit and receive content data concurrently through multiple secure tunnel groups according to policies and various conditions for providing secure and enhanced user-experiences with content distribution.
Referring to claim 64, Shribman teaches client server network communication with an intermediary device using TCP connection setup.
Shribman expressly teaches SSL sniffer.
However, Styslinger further teaches comprising extracting, by the first server, the content identifier using Secure Sockets Layer (SSL) sniffing (see paragraph [088]) a sniffer that can passively extract all data being communicated between the application).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Shribman’s computer network with at least one intermediary device (gateway) to include attribute values as taught by Shah to provide content identified by separate identifiers such as URL over the internet with respective IP addresses in order to efficiently transmit and receive content data concurrently through multiple secure tunnel groups according to policies and various conditions for providing secure and enhanced user-experiences with content distribution.
Claims 66 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Shribman et al (US pub, 20150067819). in view of Abdo et al (US pub, 20040052257)
Shribman teaches the method of claim 1 with a method for fetching content from a web server to a client device and teaches NAT traversal scheme but expressly lacks wherein the communication over the Internet between the client device and the first server, between the first server and the second server, or between the first server and the selected tunnel device, is based on, uses, or is compatible with, Socket Secure (SOCKS) protocol or connection, wherein one of the node serves as an SOCKS server respectively and the other node serves as an SOCKS client respectively.
However, Abdo teaches wherein the communication over the Internet between any two of the first server, the second server, and each of the devices in the group, is based on, uses, or is compatible with, Socket Secure (SOCKS) protocol or connection (Abdo see paragraph [122]), wherein the first server serves as an SOCKS server and the other device serves as an SOCKS client (Abdo: see paragraph [122], A SOCKS-based IPv6/IPv4 Gateway Mechanism implementing SOCKS Client). 
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Shribman’s network that illustrates plurality of gateways connected over a tunnel to include Abdo’s access devices implementing secure tunnel connections to provide content identified by separate identifiers such as URL over the internet with respective IP addresses in order to efficiently transmit and receive content data concurrently through multiple tunnel groups according to policies and various network conditions for providing secure and enhanced user-experiences with content distribution. 
Referring to claim 67, Shribman teaches the method according to claim 66, wherein the communication over the Internet with the first server, is based on, uses, or is compatible with, Socket Secure (SOCKS) protocol or connection, wherein the first server serves as an SOCKS server and the other device serves as an SOCKS client (Fig. 1, IP Device 225, or 215 in Figure 1 as client and access servers [072]).
Referring to claim 68, Shribman teaches the combination of Shribman and Abdo teaches the method according to claim 66, wherein the communication over the Internet between the client device and the first server, between the first server and the second server, or between the first server and the selected tunnel device, is based on, uses, or is compatible with, Socket Secure (SOCKS) protocol or connection, wherein the second server serves as an SOCKS server and the selected tunnel device serves as an SOCKS client (Fig. 4, is compatible with Socks server).
Referring to claim 69, Shribman teaches the combination of Shribman and Abdo teaches the method according to claim 68, wherein the SOCKS protocol or connection is according to, based on, or is compatible with, SOCKS4, SOCKS4a, or SOCKSS  (see paragraph [122] SOCKS protocol is compatible with various versions).
Referring to claim 70, The combination of Shribman and Abdo teaches method according to claim 68, wherein the SOCKS protocol or connection is according to, based on, or is compatible with, IETF RFC 1928, IETF RFC 1929, IETF RFC 1961, or IETF REC 3089 (Abdo paragraph [122], RFC 1928).
Claims 15, 16, 71-74 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Shribman et al (US pub, 20150067819). in view of Gangadharan et al (US pub, 2014/0222963)
Referring to claim 15, Shribman teaches the method of claim 1 with a method for fetching content from a web server to a client device and teaches NAT traversal scheme but expressly lacks, wherein the communication over the Internet between the selected tunnel device and the first server, is based on, uses, or is compatible with, WebSocket (ws) or WebSocket Secure (wss) protocol or connection, wherein the first server serves as an WebSocket (ws) or WebSocket Secure (wss) server and the selected tunnel device serves as an WebSocket (ws) or WebSocket Secure (wss) client.
However, Gangadharan teaches the communication over the Internet with the first server, is based on, uses, or is compatible with, WebSocket (ws) or WebSocket Secure (wss) protocol or connection, wherein the first server serves as an WebSocket (ws) or WebSocket Secure (wss) server (see paragraphs [058], [098]). 
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Shribman’s network that illustrates plurality of gateways connected over a tunnel to include Gangadharan web enabled session controller in order to efficiently transmit and receive content data concurrently through multiple tunnel groups according to policies and various network conditions for providing secure and enhanced user-experiences with content distribution.
Referring to claim 16, the combination of Shribman and Gangadharan teaches the method according to claim 15, wherein the WebSocket (ws) or WebSocket Secure (wss) protocol or connection is according to, based on, or is compatible with, IETF RFC 6455 (see paragraph [107], using several protocols over WebSocket (RFC 6455). 
Referring to claim 71, the combination of Shribman and Gangadharan teaches the method according to claim 1, wherein the communication over the Internet between the client device and the first server, between the first server and the second server, or between the first server and the selected tunnel device, is based on, uses, or is compatible with, WebSocket (ws) or WebSocket Secure (wss) protocol or connection, wherein one of the node serves as an WebSocket (ws) or WebSocket Secure (wss) server respectively and the other node serves as an WebSocket (ws) or WebSocket Secure (wss) client respectively [058].
Referring to claim 72, the combination of Shribman and Gangadharan teaches the method according to claim 71, wherein the communication over the Internet with the first server, is based on, uses, or is compatible with, WebSocket (ws) or WebSocket Secure (wss) protocol or connection, wherein the first server serves as an WebSocket (ws) or WebSocket Secure (wss) server and the other device serves as an WebSocket (ws) or WebSocket Secure (wss) client [098].
Referring to claim 73, the combination of Shribman and Gangadharan teaches the method according to claim 71, wherein the communication over the Internet between the selected tunnel device and the second server, is based on, uses, or is compatible with, WebSocket (ws) or WebSocket Secure (wss) protocol or connection, wherein the second server serves as an WebSocket (ws) or WebSocket Secure (wss) server and the selected tunnel device serves as an WebSocket (ws) or WebSocket Secure (wss) client (see paragraphs [058], [098])
Referring to claim 74, the combination of Shribman and Gangadharan teaches the method according to claim 71, wherein the WebSocket (ws) or WebSocket Secure (wss) protocol or connection is according to, based on, or is compatible with, IETF RFC 6455 (see paragraph [107], RFC 6455).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner also requests, when responding to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454